DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overaker (US 2002/0120274).
Regarding claim 1, Overaker discloses a surgical fastener (10) comprising: 3a) a wedge-like tip (18) positioned at a first lengthwise end (bottom end, FIG. 1) of a cutter (ribbed portion of post 14); the 4wedge-like tip integral with the cutter and of lesser width (at tip) than the first lengthwise end of 5the cutter (FIG. 1); the anterior edge of the wedge-like tip parallel to the lengthwise first end of the 6cutter (FIG. 1) such that the wedge-like tip is capable of engaging a joint space or a portion of a 7surgically created cavity or the joint space; 8b) a longitudinal axis (vertical axis, FIG. 1) extending from the wedge-like tip through the 9cutter and a receiver (12) positioned in a surgeon facing end of the cutter (top end, FIG. 1), wherein the receiver 10is adapted to receive an apparatus distinct from the surgical fastener; 11c) the cutter further comprising a first section (left side rib 16, FIG. 1) and a second section (right side rib 16, FIG. 1) 12adapted to cut biological tissue (¶14); the first and second sections positioned on opposed sides 13of the longitudinal axis; each section extending the length of the cutter from the 14first lengthwise end to the surgeon facing end (FIG. 1), wherein the first and second sections are 15adapted to cut radially relative to the longitudinal axis (¶14); 16d) the first section having a greater width proximate the surgeon 17facing 
Regarding claim 2, Overaker discloses the surgical fastener of claim 1, wherein each slanted first cutting straight 2edge comprises first cutting faces and second cutting faces; the cutting faces adapted to 3cut in clockwise or counterclockwise directions or both directions (¶14).  
4 Regarding claim 3, Overaker discloses the surgical fastener of claim 2, wherein the frontal edge of the wedge- 5like tip can be either dull, sharp or a combination thereof (FIG. 1).  
Regarding claim 6, Overaker discloses a surgical fastener (10) comprising: 3a) a wedge-like tip (18) positioned at a first lengthwise end (bottom end, FIG. 1) of a cutter (ribbed portion of post 14); the 4wedge-like tip integral with the cutter and of lesser width (at tip) than the first lengthwise end of 5the cutter (FIG. 1); the anterior edge of the wedge-like tip parallel to the lengthwise first end of the 6cutter (FIG. 1) such that the wedge-like tip is capable of engaging a joint space or a portion of a 7surgically created cavity or the joint space; 8b) a longitudinal axis (vertical axis, FIG. 1) extending from the wedge-like tip through the 9cutter and a head (12) positioned in a surgeon facing end of the cutter (top end, FIG. 1), wherein the head 10is adapted to receive an apparatus distinct from the surgical fastener; 11c) the cutter further comprising a first section (left side rib 16, FIG. 1) and a second section (right side rib 16, FIG. 1) 12adapted to cut biological tissue (¶14); the first and second sections positioned on opposed sides 13of the longitudinal axis; each section extending the length of the cutter from the 14first lengthwise end to the 
Regarding claim 13, Overaker discloses a surgical fastener (10) comprising: 3a) a wedge-like tip (18) positioned at a first lengthwise end (bottom end, FIG. 1) of a cutter (ribbed portion of post 14); the 4wedge-like tip integral with the cutter and of lesser width (at tip) than the first lengthwise end of 5the cutter (FIG. 1) such that the wedge-like tip is capable of engaging a joint space or a portion of a 7surgically created cavity or the joint space; 8b) a longitudinal axis (vertical axis, FIG. 1) extending through the wedge-like tip, the anterior edge and a surgeon facing end of the cutter (top end, FIG. 1); 11c) the cutter further comprising a first section (left side rib 16, FIG. 1) and a second section (right side rib 16, FIG. 1) 12adapted to cut biological tissue (¶14); the first and second sections positioned on opposed sides 13of the longitudinal axis; each section extending the length of the cutter from the 14first lengthwise end to the surgeon facing end (FIG. 1), wherein the first and second sections are 15adapted to cut radially relative to the longitudinal axis (¶14); 16d) the first section comprising a greater width proximate the surgeon 17facing end (at 17) and a slanted first cutting straight edge distal 18from the longitudinal axis (FIG. 1) slanted at an angle 19of from about 30 degrees to about 70 degrees relative to the longitudinal axis (FIG. 1); and 20e) the second section comprising a greater width proximate the surgeon 21facing end (at 17) and a slanted 
5 Regarding claim 14, Overaker discloses the surgical fastener of claim 13, wherein the frontal edge of the wedge- 6like tip can be either dull, sharp or a combination thereof (FIG. 1).  
7 Regarding claim 15, Overaker discloses the surgical fastener of claim 14, wherein each slanted first cutting 8straight edge comprises first cutting faces and second cutting faces; the cutting faces 9adapted to cut in clockwise or counterclockwise directions or both directions (¶14).  
10 Regarding claim 16, Overaker discloses the surgical fastener of claim 15 comprising a receiver (12) positioned in a 11surgeon facing end of the cutter.  
12 Regarding claim 17, Overaker discloses the surgical fastener of claim 15 comprising a head (12) connected with a 13surgeon facing end of the cutter.  
Allowable Subject Matter
Claims 4-5, 7-12, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4-5, Overaker discloses a surgical fastener (10) comprising: 3a) a wedge-like tip (18) positioned at a first lengthwise end (bottom end, FIG. 1) of a cutter (ribbed portion of post 14); the 4wedge-like tip integral with the cutter and of lesser width (at tip) than the first lengthwise end of 5the 


Regarding claims 7-12, Overaker discloses a surgical fastener (10) comprising: 3a) a wedge-like tip (18) positioned at a first lengthwise end (bottom end, FIG. 1) of a cutter (ribbed portion of post 14); the 4wedge-like tip integral with the cutter and of lesser width (at tip) than the first lengthwise end of 5the cutter (FIG. 1); the anterior edge of the wedge-like tip parallel to the lengthwise first end of the 6cutter (FIG. 1) such that the wedge-like tip is capable of engaging a joint space or a portion of a 7surgically created cavity or the joint space; 8b) a longitudinal axis (vertical axis, FIG. 1) extending from the wedge-like tip through the 9cutter and a head (12) positioned in a surgeon facing end of the cutter (top end, FIG. 1), wherein the head 10is adapted to receive an apparatus distinct from the surgical fastener; 11c) the cutter further comprising a first section (left side rib 16, FIG. 1) and a second section (right side rib 16, FIG. 1) 12adapted to cut biological tissue (¶14); the first and second sections positioned on opposed sides 13of the longitudinal axis; each section extending the length of the cutter from the 14first lengthwise end to the surgeon facing end (FIG. 1), wherein the first and second sections are 15adapted to cut radially relative to the longitudinal axis (¶14); 16d) the first section having a greater width proximate the surgeon 17facing end (at 17); the first section further comprising a slanted first cutting straight edge distal 18from the longitudinal axis (FIG. 1); the slanted first cutting straight edge slanted at an angle 19of from about 30 degrees to about 70 degrees relative to the longitudinal axis (FIG. 1); and 20e) the second section having a greater width proximate the surgeon 21facing end (at 17); the second section further comprising a slanted second cutting straight edge 22distal from the longitudinal axis (FIG. 1); the slanted second cutting straight edge slanted at 23an angle of from about 30 degrees to about 70 degrees relative to the longitudinal axis 24(FIG. 1), wherein rotation of the surgical implant connects the surgical implant to the joint 25space or a portion of the surgically created cavity or the joint space.  However, the prior art, alone or in combination, fails to disclose wherein the head is a polyaxial head.  
Regarding claims 18-19, Overaker discloses a surgical fastener (10) comprising: 3a) a wedge-like tip (18) positioned at a first lengthwise end (bottom end, FIG. 1) of a cutter (ribbed portion of post 14); the 4wedge-like tip integral with the cutter and of lesser width (at tip) than the first lengthwise end of 5the cutter (FIG. 1) such that the wedge-like tip is capable of engaging a joint space or a portion of a 7surgically created cavity or the joint space; 8b) a longitudinal axis (vertical axis, FIG. 1) extending through the wedge-like tip, the anterior edge and a surgeon facing end of the cutter (top end, FIG. 1); 11c) the cutter further comprising a first section (left side rib 16, FIG. 1) and a second section (right side rib 16, FIG. 1) 12adapted to cut biological tissue (¶14); the first and second sections positioned on opposed sides 13of the longitudinal axis; each section extending the length of the cutter from the 14first lengthwise end to the surgeon facing end (FIG. 1), wherein the first and second sections are 15adapted to cut radially relative to the longitudinal axis (¶14); 16d) the first section comprising a greater width proximate the surgeon 17facing end (at 17) and a slanted first cutting straight edge distal 18from the longitudinal axis (FIG. 1) slanted at an angle 19of from about 30 degrees to about 70 degrees relative to the longitudinal axis (FIG. 1); and 20e) the second section comprising a greater width proximate the surgeon 21facing end (at 17) and a slanted second cutting straight edge 22distal from the longitudinal axis (FIG. 1) slanted at 23an angle of from about 30 degrees to about 70 degrees relative to the longitudinal axis 24(FIG. 1), wherein after insertion through a surgical incision, 25engagement of the joint space, or a portion of the surgically created cavity, or the joint space by the surgical fastener and subsequent rotation of approximately 90 degrees of the 2cutter relative to an engagement point of the wedge-like tip, the surgeon facing end of the 3surgical fastener is positioned to resist pull out of the surgical fastener from the joint 4space or a portion of the surgically created cavity or the joint space (intended use), wherein the frontal edge of the wedge- 6like tip can be either dull, sharp or a combination thereof (FIG. 1), wherein each slanted first cutting 8straight edge comprises first cutting faces and second cutting faces; the cutting faces 9adapted to cut in clockwise or counterclockwise directions or both directions (¶14), comprising a head (12) connected with a 13surgeon facing end of the cutter.  However, the prior art, alone or in combination, fails to disclose wherein the head is a polyaxial head.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775